 In the Matter Of SOLVAY PROCESS COMPANY, DETROIT PLANTandTHEASSOCIATED CHEMICAL WORKERS OF MICHIGANCase No. R 2923.Decided September19, 1941Jurisdiction:chemical products manufacturing industry.Investigation and Certification of Representatives:existence of question:stipulated ; election necessary.Unit Appropriate for CollectiveBargaining:hourly paid production and main-tenance employees at the Detroit plant of the Company, excluding foremenand other supervisory employees, and office and plant-protection employeesMr. Rockwell T. Gust,of Detroit, Mich., for the Company.Mr. Frank Darin,ofWyandotte, Mich., for the Associated.Mr. Charles Nelson,and.Mr. Stanley Norvak,ofDetroit,Mich.,for District No. 50.Mr. Dan. M. Byrd, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 18, 1941, and July 23, 1941, respectively, The AssociatedChemicalWorkers of Michigan, herein called the Associated, filedwith the Regional Director for the Seventh Region (Detroit, Michi-gan) a petition and an amended petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Solvay Process Company, Detroit, Michigan, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelation Act, 49 Stat. 449, herein called the Act.On August 7, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section-9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On August 15, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Asso-35 N. L R. B., No. 125.564 SOLVEY PROCESS COMPANY, DETROIT PLANT565ciated, and United Mines Workers of America, District No. 50,affiliated with the Congress of Industrial Organizations, herein calledDistrict No. 50, a labor organization claiming to represent employeesdirectly affected by the investigation.On August 25, 1941, pursuantto notice, a hearing was held at Detroit, Michigan, before ColonelC. Sawyer, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the Associated, and District No. 50 wererepresented and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made various rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Solvay Process Company, an affiliate of Allied Chemical &Dye Corporation, is a New York corporation engaged in the manu-facture and sale of chemical products.At its plant in Detroit, Michi-gan, the only one here involved, the Company manuactures soda ashand other alkali products.During the year ending July 1, 1941, theCompany at its Detroit plant used raw materials, consisting of stone,brine, coke, and ammonia, weighing in excess of 400,000tons,morethan 20 per cent of which was shipped to the plant from points out-side of the State of Michigan.During thesame period,the Com-pany manufactured in excess of 200,000 tons of products at itsDetroit plant, more than 75 per cent of which was shipped to placesoutside the State of Michigan. 'The Company admits for the purpose of this proceeding that itis engaged in Commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDThe Associated Chemical Workers of Michigan is an unaffiliatedlabor organization admitting to membership employees of the Com-pany.United Mine Workers of America, District No. 50, affiliated, withthe Congress of Industrial Organizations, is a labor o) ganizationadmitting to membership employees of the Company. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONAll parties stipulated that the Company refuses to recognize theAssociated as the exclusive bargaining representative of its em-ployees until it is certified by the Board.All parties Stipulated, and we find, that the Associated and Dis-trictNo. 50, each represent a substantial number of employeeswithin the unit hereinafter found to be appropriate.,We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the 'operations of the Companydescribed in Section F above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties stipulated, and we find, that all hourlypaid production and maintenance employees at the Detroit plant ofthe Company, excluding foremen and other supervisory employees,and office and plant-protection employees, constitute a unit appro-priate for the purposes of collective bargaining.We find furtherthat said unit will insure to employees of the Company the full bene-fit of their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen canbest be resolved by an election by secret ballot.All parties stipulated and we find that those eligible to vote in theelection shall be the employees of the Company within the appropriateunit whose names appear on the'Company's pay roll for the period im-mediately preceding the date of this Direction of Election, subject tosuch limitations and additionsas are setforth in the Direction.'The TrialExaminer reported that the Associated submitted approximately 465 cards,dated between January and August 25, 1941, all bearing apparentlygenuine signatures.A spot check by the TrialExaminer of'the Associatedcards against the company's currentpay roll containing the names of 782 employees showed that a substantial number hadsigned cards of the Associated. SOLVER' PROCESSCOMPANY,DETROIT PLANT567Uponthe basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following:'CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Solvay Process Company, at the Detroit,Michigan, plant, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All hourly paid production and maintenance employees of theCompany at its Detroit, Michigan, plant, excluding foremen andother supervisory employees, and office and plant-protection em-ployees constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Solvay Process Company, Detroit, Michigan, an election bysecret ballot shall, be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all hourly paid production and maintenance em-ployees of the Company at its Detroit, Michigan, plant, who wereemployed during the pay-roll period immediately preceding the date,of this Direction, including employees who were ill or on vacationor in the active military service or training of the United States,or temporarily laid off, but excluding foremen and other supervisoryemployees, and office and plant-production employees and employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by The Associated Chemical WorkersofMichigan, or by United Mine Workers of America, DistrictNo. 50, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining, or by neither.